EXHIBIT REGISTRATION RIGHTS AGREEMENT This Registration Rights Agreement (this “Agreement”) is made and entered into as of , 2008, among Balqon Corporation, a California corporation (the “Company”), and the purchasers signatory hereto (each such purchaser is a “Purchaser” and collectively, the “Purchasers”). This Agreement is made pursuant to the Convertible Promissory Notes, dated as of the date hereof between the Company and the Purchasers (the “Notes”). The Company and the Purchasers hereby agree as follows: 1.
